



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: R. c. Arsenault, 2020 ONCA 118

DATE: 20200213

DOSSIER: C64664 et C65416

Les juges Rouleau, Roberts et
    Harvison Young

ENTRE

Sa Majesté la Reine

Intimée

et

David Réal Arsenault

Appelant

Christine Mainville, pour lappelant

Gabriel Poliquin, pour lintervenant,
    lAssociation des juristes dexpression française de lOntario

Stéphane Marinier et Jessica Legrand,
    pour lintimée

Date de laudience : le
    13 novembre 2019

En appel de
    la condamnation prononcée le 23 juin 2017 et de la peine imposée le 2 novembre
    2017 par le juge Robert N. Beaudoin de la Cour supérieure de justice, siégeant
    avec jury.

Le
    juge Rouleau :

A.

SURVOL

[1]

À la suite dun procès devant juge et jury,
    lappelant a été reconnu coupable des infractions de production de la marijuana
    et de possession de la marijuana en vue den faire le trafic, contrairement aux
    paras. 7(1) et 5(2) de la
Loi réglementant certaines drogues et autres
    substances
, L.C. 1996, c. 19. Lappelant a reçu une peine demprisonnement
    de deux ans moins un jour. Lappelant interjette appel de sa condamnation et de
    sa peine.

[2]

Lappelant soulève deux moyens dappel en lien
    avec lappel de sa condamnation :

1)

Le juge de procès a manqué à son obligation dassister lappelant alors
    quil se représentait lui-même et a omis de se prononcer sur la requête
    constitutionnelle de lappelant contestant le mandat de perquisition pour sa
    résidence située au 14 rue Spence; et

2)

Le juge de procès a violé les droits linguistiques de lappelant en lobligeant
    de procéder au procès alors quil navait pas réussi à trouver un avocat
    pouvant le représenter en français.

[3]

En ce qui concerne lappel de sa peine,
    lappelant allègue que le juge de procès a erré en pénalisant lappelant pour
    avoir exercé son droit à un procès dans la langue de son choix.

[4]

La Couronne concède que le juge de procès a fait
    erreur en ce quil ne sest pas prononcé sur la requête de lappelant
    contestant le mandat de perquisition pour le 14 rue Spence et, dans le
    traitement de cette question, a manqué à son obligation dassister lappelant. La
    requête contestant le mandat de perquisition avait été ajournée quelque temps
    avant que le juge de procès soit saisi du dossier. Lappelant a tenté de
    soulever la question et le juge de procès a conclu par erreur que la requête
    avait été abandonnée et quil était trop tard pour tenter de la raviver. Il en
    découle une erreur judiciaire suffisamment grave pour justifier la tenue dun
    nouveau procès. Lors du nouveau procès, la Couronne sengage à demander un arrêt
    des procédures en vertu du para. 579(1) du
Code criminel
, L.R.C. 1985, c. C-46
.

[5]

La Couronne et lappelant sont daccord quil
    nest plus nécessaire pour cette cour de traiter lappel de la peine.

B.

Le caractère théorique de lappel

[6]

La Couronne maintient quen raison de sa
    concession et de son engagement de demander un arrêt des procédures, le
    deuxième moyen dappel est devenu théorique et que cette cour ne devrait donc
    pas le traiter.

[7]

Pour sa part, lappelant affirme que lappel
    nest pas théorique, car « la poursuite nest pas encore éteinte. »
    Selon lappelant, « une ordonnance de nouveau procès et lengagement de la
    Couronne de demander un arrêt des procédures au moment de ce nouveau procès
    nest pas léquivalent dun arrêt des procédures judiciaire ». De plus,
    lappelant plaide que, même si la question était devenue théorique suite à la
    concession de la Couronne, la cour devrait exercer sa discrétion en faveur de
    laudition de lappel sur la question de la violation des droits linguistiques.
    Cette question étant dimportance à la communauté francophone en situation
    minoritaire.

[8]

La cour a choisi dentendre lappel sur la
    question des droits linguistiques, que lappel soit théorique ou non. En
    premier lieu, lappelant demandait un arrêt des procédures ordonné par la cour plutôt
    quun arrêt des procédures en vertu du para. 579(1) du
Code criminel
. De
    plus, lAssociation des juristes dexpression française de lOntario
    (« AJEFO ») sest fait accorder la permission dintervenir sur la
    question des droits linguistiques sur consentement de la Couronne. Ces
    interventions, ainsi que celles des parties, font en sorte que la cour
    bénéficie dobservations contradictoires, la question linguistique, si établie,
    pourrait potentiellement outrepasser les limites du présent litige et il ny a
    pas de risque dempiétement sur le rôle du législateur : voir
Borowski
    c. Canada (Procureur général)
, [1989] 1 R.C.S. 342, aux pp. 358-63;
Ontario
    (Provincial Police) v. Mosher
, 2015 ONCA 722,

330 C.C.C. (3
e
)
    149, aux paras. 32-36.

C.

La nouvelle preuve

[9]

Lappelant demande de faire admettre de la
    nouvelle preuve pour tenter de démontrer quil avait déployé des efforts
    raisonnables pour embaucher un avocat dexpression française et que le refus de
    lui accorder un ajournement a violé ses droits linguistiques.

[10]

Comme la nouvelle preuve porte sur léquité du
    procès, je ladmettrais conformément aux affaires
R. v. W. (W.)
(1995), 100 C.C.C. (3
e
) 225 (C.A. Ont.) et
R. v. Joanisse
(1995), 102 C.C.C. (3
e
) 35 (C.A. Ont.), autorisation de pourvoi
    refusée, [1996] S.C.C.A. No. 347. Voir aussi
R. v. Wood
(2005),
    196 C.C.C. (3
e
) 155 (C.A. Ont.), au para. 7. Toutefois, tel que
    jexpliquerai plus loin, je naccorderais aucun poids à la nouvelle preuve
    présentée par lappelant, car elle nest pas digne de foi.

D.

Lhistorique du dossier

[11]

Pour bien comprendre la décision du juge de
    procès de rejeter la demande dajournement de lappelant, il est important de
    placer ce rejet dans son contexte. Lhistorique qui suit donne un aperçu de ce
    contexte.

[12]

Le 1 juin 2011, lappelant est mis en accusation.
    Lappelant comparaît 41 fois devant la Cour de justice de lOntario entre son
    audience sur le cautionnement et son renvoi à procès. Ces 41 comparutions se déroulent
    en anglais, y compris de nombreuses instances où lappelant se représente
    lui-même.

[13]

Lappelant choisit ensuite de subir son procès en
    Cour supérieure de justice avec jury, en anglais. Jusquà ce point, lappelant
    navait pas accès à laide juridique et a été représenté, successivement, par
    trois avocats anglophones différents.

[14]

Le renvoi à procès suivant son enquête
    préliminaire a lieu le 5 décembre 2013.

[15]

Le 24 février 2014, lappelant compara
î
t en Cour supérieure. À ce point, il na
    pas davocat. Suite à des ajournements accordés le 24 février, le 28 avril et
    le 26 mai 2014, lappelant compara
î
t de nouveau en Cour supérieure le 23 juin 2014. Le 23 juin 2014, Me
    Scullion devient lavocate commise au dossier de lappelant. Les procédures continuent
    de se dérouler en anglais, y compris plusieurs ajournements et une conférence
    préparatoire au procès.

[16]

Le 15 décembre 2014, Me

Scullion
    informe la cour que lappelant désire changer le mode de procès à un procès devant
    juge seul. À la suite de quelques autres comparutions, une date pour les
    requêtes préliminaires est fixée.

[17]

Le 17 août 2015, les requêtes préliminaires
    débutent. Il est décidé de procéder en étapes. En premier lieu, la cour devrait
    trancher la question préliminaire à savoir si lappelant a la qualité dagir
    pour le mandat général pour le 3696 rue Dawson, la résidence de son frère. Ce
    nest quaprès que cette décision soit rendue que la requête concernant le
    mandat pour la résidence de lappelant, le 14 rue Spence, devait être entendue.
    Je rappelle que cest cet aspect de la requête qui na jamais été entendu ni
    décidé et qui a mené à la concession de la Couronne.

[18]

Le 10 septembre 2015, la cour rend ses motifs et
    détermine que lappelant na pas la qualité dagir pour contester le mandat
    général pour la résidence située au 3696 rue Dawson.

[19]

Le 26 octobre 2015, Me

Scullion et
    lappelant se présentent en cour. Me Scullion est retirée du dossier.

[20]

Cest le 26 octobre 2015 que lappelant, pour la
    première fois, et cela, quelque quatre ans après le début des procédures, exprime
    quil désire avoir un procès en français et embaucher un avocat dexpression française.
    Au cours du déroulement des procédures ce jour-là, lappelant avise la cour,
    faussement
[1]
,
    quil ne comprend langlais quun petit peu et quil nest pas vraiment capable
    de comprendre ce que le juge est en train de lui dire. La cause est donc
    ajournée.

[21]

Lors dune comparution le 9 novembre 2015,
    lappelant indique avoir parlé avec une avocate francophone qui devait
    considérer si elle pouvait le représenter. Lappelant informe la cour quil attend
    la réponse à sa demande daide juridique.

[22]

Le 14 décembre 2015, lappelant compara
î
t de nouveau. Il attend encore la réponse
    de laide juridique et avise la cour que, si laide juridique lui était refusée,
    il a lintention dembaucher un avocat lui-même. Il ny a plus mention de
    lavocate dont il a fait référence le 9 novembre 2015.

[23]

Le 25 janvier 2016,
Me

Kiesman
compara
î
t et
    avise la cour quil représente lappelant. Il demande que la cause soit ajournée
    au 22 février 2016 afin de lui permettre le temps de revoir la divulgation.

[24]

Le 22 février 2016, la cause est de nouveau
    ajournée pour fixer une date pour une conférence préparatoire. Le 21 mars 2016,
    Me

Kiesman est retiré du dossier et lappelant renouvelle sa demande
    pour un procès en français avec un avocat dexpression française. Selon
    lappelant, Me Kiesman nétait pas à laise de rédiger en français et nétait donc
    pas en mesure de le représenter dans un procès en français. Me Kiesman voulait que
    le procès soit bilingue. La cause est ajournée au 25 avril 2016.

[25]

Suite à trois autres demandes dajournement effectuées
    par lappelant pour lui permettre dengager un avocat pour son procès en
    français, lappelant compara
î
t
    le 4 août 2016. Ce jour-là, sa requête pour un procès en français est accordée
    et la date du procès est fixée pour le 28 novembre 2016.

[26]

Le 23 novembre 2016, lappelant présente une
requête
Rowbotham

et demande de changer,
    encore une fois, son choix du mode de procès à un procès devant juge et jury.
    Il maintient quil navait jamais demandé à son avocate de changer le mode de
    procès à un procès devant juge seul.

[27]

Le juge de procès offre dentendre la requête
Rowbotham
à une date ultérieure afin de permettre à lappelant de
    rassembler plus de documentation pour appuyer sa requête. Lappelant refuse cette
    offre. La requête
Rowbotham
est
    donc rejetée, entre autres, parce que lappelant navait toujours pas fait
    appel du refus de laide juridique. Avec le consentement de la Couronne, le
    mode de procès est changé à un procès devant juge et jury et la date du 28
    novembre 2016 pour le procès est annulée. Lappelant renonce à ses droits en
    vertu de lal. 11(b) de la
Charte canadienne des droits et
    libertés.


[28]

Le 28
    novembre 2016, lappelant comparaît et avise la cour quil a lintention de
    présenter une requête pour obtenir une copie des transcriptions et quil met de
    largent de côté pour embaucher un avocat. La cause est de nouveau ajournée.

[29]

Le 19
    décembre 2016, lappelant comparaît. Les dates du 8 et 9 mai 2017 sont fixées
    pour les requêtes préliminaires et la date du 19 juin 2017 est fixée pour le
    procès qui a une durée estimée de cinq jours. Lappelant avise également de son
    intention de présenter une requête du type
Fisher
ainsi quune requête
Stinchcombe
.
    Ces requêtes nont jamais été présentées.

[30]

Le 23 mars
    2017, lappelant se voit accorder laide juridique.

[31]

Le 8 mai 2017,
    lappelant comparaît pour laudition des requêtes préliminaires. Il demande un
    ajournement pour tenter de trouver un avocat dexpression française. La
    Couronne a été avisée de sa demande dajournement le matin même. Lappelant se
    plaint quil na pas reçu toute la divulgation et quaucun avocat quil a
    contacté nétait disposé à le représenter. Il informe la cour que, la semaine
    précédente, il a contacté un avocat dénommé Jean Jacques Primeau. Celui-ci lui
    a indiqué quil devait sinformer auprès de laide juridique pour savoir si ses
    frais de déplacement seraient remboursés. En r
éponse aux questions du juge de procès, lappelant
    indique quil navait pas demandé à Me Primeau sil était disponible pour un
    procès débutant le 19 juin 2017.

[32]

Avant de
    rejeter la demande dajournement de lappelant, le juge de procès se renseigne
    sur les démarches entreprises par lappelant pour tenter de trouver un avocat
    dexpression française. Il accorde également une pause pour permettre aux
    parties de sinformer auprès de lavocat daide juridique et du programme
    dassistance pour les Autochtones pour voir si un avocat serait disponible pour
    représenter lappelant cette journée-là.

[33]

Au final, le
    juge de procès rejette la demande dajournement de lappelant en ces
    termes :

La COUR : 
    Il est trop tard demand[er] un
ajournement.
    Vous avez attendu trop longtemps pour obtenir les services dun avocat qui
    pourrait vous servir de, représenter aujourdhui. Le tribunal est même sans
    savoir si Monsieur Primeau serait disponible le 19 juin tel que prévu. Donc
    dans les circonstances je rejette votre demande dajournement, des requêtes qui
    doivent être entendues aujourdhui. Également je rejette votre demande dajourn[ement]
    que [
sic
] afin que vous
    puissiez procéder avec une requête dans le genre Stinchcombe, de divulgation.
    Donc on procède.

[34]

Au cours dun échange entre lappelant et le
    juge de procès le 8 mai 2017, lappelant exprime ce qui suit : « [J]espère
    que mon autre avocat, quand il va lire les notes de Karen Scullion ce soir tu
    vas voir exactement de quoi je veux dire ». Lidentité de cet « autre
    avocat » nest pas connue. Par contre, lappelant indique à la cour que,
    ce jour même, il a contacté un avocat dénommé Me Fabris.

[35]

Le 19 juin 2017, le procès débute. Lappelant
    comparaît en cour de nouveau sans avocat. Il se plaint de ne pas avoir réussi à
    trouver un avocat capable de le représenter en français lors du procès et que
    personne ne laurait avisé quil pouvait se prévaloir des services dun avocat
    anglophone pour un procès en français. Par contre, la transcription démontre
    que le juge de procès avait bel et bien avisé lappelant le 23 novembre 2016
    quil pouvait, sil le désirait, embaucher un avocat anglophone, et ce, même pour
    un procès en français. Lappelant indique quil nest pas prêt à subir son
    procès, mais selon la transcription, ne semble pas avoir fait une demande
    dajournement officielle. Par contre, il appert de lacte daccusation que le
    juge de procès aurait traité les propos de lappelant comme une demande
    dajournement et la rejetée. Le juge de procès exige donc que lappelant
    procède au procès sans avocat.

[36]

À la conclusion du procès, lappelant est reconnu
    coupable des deux chefs daccusation.

[37]

Le 22 novembre 2017, lappelant est condamné à
    une période demprisonnement de deux ans moins un jour. Lors du prononcé de la peine,
    le juge de procès fait référence au fait que lappelant a abusé du système en
    demandant continuellement des ajournements pour toutes sortes de raisons
    différentes, y compris le changement de la langue du procès.

E.

ANALYSE

(1)

Le juge de procès na pas violé les droits
    linguistiques de laccusé

[38]

Ayant été accordé le droit de subir son procès
    en français, lappelant bénéficiait des droits linguistiques qui lui sont
    conférés par lart. 530 du
Code criminel
. Selon lappelant, les droits
    conférés par lart. 530 comprennent le droit de requérir les services dun
    avocat dans la langue officielle de son choix. En lespèce, cela implique que
    lappelant avait droit à un avocat capable de plaider et écrire en français.
    Selon lappelant, le droit dêtre représenté par un avocat pouvant le
    représenter dans la langue du procès découle également de lal. 10(b) de la
Charte
.

[39]

Lappelant maintient que lÉtat a une obligation
    positive de mettre en application les droits linguistiques dun accusé et que
    lart. 530 du
Code criminel
oblige les tribunaux à veiller à ce que
    les droits linguistiques dun accusé soient respectés. Selon lui, le juge de
    procès a violé ses droits linguistiques en exigeant quil procède au procès sans
    avocat alors quil a exprimé ne pas avoir été capable de trouver un avocat dexpression
    française.

[40]

Lappelant plaide quil a toujours voulu être
    représenté par un avocat dexpression française, mais quil a été incapable
    den trouver un, et cela, malgré des efforts continus. Selon son dire, il na
    pas choisi de se représenter seul et ne cherchait pas à retarder les
    procédures.

[41]

Lappelant maintient quil a fait preuve de
    diligence dans sa recherche davocat en contactant tous les avocats qui
    figuraient sur diverses listes fournies par laide juridique. Dans sa nouvelle
    preuve, il dit avoir même contacté des avocats à Montréal.

[42]

Lappelant demande en réparation un arrêt des
    procédures ordonné par la cour. Selon lappelant, un tel arrêt des procédures
    est justifié étant donn
é
la
    violation de ses droits linguistiques et de ses droits conférés par les arts.
    7, 10(b) et 11(d) de la
Charte
.

[43]

Pour les motifs qui suivent, je suis davis que
    le refus du juge de procès daccorder lajournement demandé par lappelant
    était raisonnable dans les circonstances et na pas privé lappelant dun procès
    équitable. Le refus du juge de procès ne constituait ni une violation des
    droits linguistiques de lappelant ni une violation de ses droits conférés par
    la
Charte.

(2)

Le
juge de procès a bien
    exercé sa discrétion en
re
jetant
    la demande dajournement

[44]

La décision du juge de procès de rejeter la
    demande dajournement présentée par lappelant est plutôt une question concernant
    lexercice de la discrétion du juge de procès et non une question de violation
    des droits linguistiques.

[45]

En lespèce, la preuve étaye que lappelant
    nétait pas diligent dans sa recherche dun avocat et cherchait
à
retarder son procès. Le fait que le manque
    de diligence concerne la recherche dun avocat dexpression française, plutôt
    quun avocat dexpression anglaise, est sans pertinence. Pour que la question soit
    considérée comme étant une question de droits linguistiques, il aurait fallu
    que la preuve démontre, tel que lappelant le suggère, quil déployait des
    efforts raisonnables pour retenir les services dun avocat et que, parce que
    lavocat recherché devait avoir la capacité de plaider en français, le temps
    quil lui a été accordé pour en trouver un nétait pas suffisant ou quil ny
    avait aucun avocat dexpression française disponible pour accepter le mandat.
    Tel que je vais expliquer, le dossier nappuie pas la thèse de lappelant et la
    question est plutôt de savoir si le juge de procès a exercé sa discrétion de
    manière raisonnable.

[46]

La décision dun juge de procès daccueillir une
    demande dajournement dans le but de permettre à un accusé de trouver un avocat
    est une décision discrétionnaire. Dans lexercice de sa discrétion, un juge de
    procès doit concilier à la fois le droit à lavocat et son devoir de contrôler
    le processus judiciaire. Voir
R. v. Patel
, 2018 ONCA 541, au para. 3;
R.
    v. Hazout
(2005), 199 C.C.C. (3
e
) 474 (C.A. Ont.), au para. 31,
    pourvoi de plein droit annulé, 2006 CSC 42, [2006] 2 R.C.S. 42, et
    autorisations de pourvoi refusées, [2005] S.C.C.A. No. 412 et [2005] S.C.C.A.
    No. 501.

[47]

Un juge de procès devrait faire en sorte quun
    accusé qui désire être représenté ait loccasion raisonnable de trouver un
    avocat. Par contre, lorsquun accusé présente une demande dajournement pour
    lui permettre de trouver un avocat, un juge de procès peut la rejeter si la
    preuve étaye que laccusé na fait aucun effort raisonnable pour trouver un
    avocat ou quil cherche à retarder son procès.

Voir
R. v. McGibbon
(1988),

45 C.C.C. (3
e
) 334 (C.A. Ont.), à la p. 346;
R.
    v. Bitternose
, 2009 SKCA 54, 66 C.R. (6
e
) 260, au para. 28,
    citant
R. v. Beals
, 1993 NSCA 215, 126 N.S.R. (2
e
) 130; et
R.
    c. Manhas
, [1980] 1 R.C.S. 591, confirmant 32 N.R. 9 (C.A. C.B.).

[48]

En lespèce, vu en contexte, le juge de procès a
    bien exercé sa discrétion en rejetant la demande dajournement de lappelant,
    et ce, malgré le fait que lappelant alléguait ne pas avoir été en mesure de
    trouver un avocat dexpression française.

[49]

Lhistorique du dossier, ainsi que les divers
    échanges que le juge de procès a eus avec lappelant, étayent quil est
    raisonnable de la part du juge de procès davoir conclu que lappelant navait
    pas agi avec diligence pour retenir les services dun avocat qui serait en
    mesure de le représenter en français au cours de son procès et que lappelant
    ne cherchait quà retarder le déroulement de la cause. Les circonstances
    suivantes sont particulièrement révélatrices :

·

Il sétait écoulé six ans entre la date de la mise en accusation de
    lappelant et celle de son procès.

·

Lappelant a été représenté par plusieurs avocats anglophones au
    cours des procédures, y compris un avocat provenant de Toronto.

·

De nombreuses demandes dajournement ont été accordées, et cela,
    pour différentes raisons.

·

Lappelant a changé son mode de procès à plusieurs reprises et blâme
    ses avocats pour ceci.

·

Lappelant na pas fait appel du refus daide juridique dans les
    délais prévus. Il ne la fait quaprès presque un an suivant le refus.

·

Lappelant a présenté sa requête
Rowbotham
quelques jours
    avant la date prévue pour son procès qui, à ce moment, était fixée pour le 28
    novembre 2016. Il lui manquait de la documentation à lappui. Toutefois, il a
    refusé loffre du juge de procès de remettre pour quelques jours laudition de
    la requête afin de lui permettre de présenter toute la documentation nécessaire.
    Il na pas renouvelé sa requête.

·

Lappelant sest plaint quun des avocats dexpression française
    quil considérait embaucher demandait trop dargent (5000 $).

·

Lappelant na pas été honnête avec la cour le 26 octobre 2016
    lorsquil a indiqué quil comprenait mal langlais et ne comprenait pas ce que
    le juge lui disait.

·

Lappelant a été averti à plusieurs reprises que, sil nembauchait
    pas un avocat, la cause irait quand même de lavant et quil devra se
    représenter seul.

·

Le 19 décembre 2016, lappelant a indiqué son intention de présenter
    une requête du type
Fisher
, mais ne la jamais fait.

·

Lappelant a seulement avisé la Couronne quil allait faire une
    demande dajournement le 8 mai 2017 à 9 h 45 le matin que les
    requêtes préliminaires devaient être entendues.

·

Lappelant a contacté Me Primeau la semaine avant les dates prévues
    pour laudition des requêtes préliminaires et ne lui a jamais demandé sil
    était disponible pour son procès prévu la semaine du 19 juin 2017.

·

Lappelant na pas été honnête avec le juge de procès lorsquil lui
    a dit que personne ne lavait avisé quil pouvait engager un avocat anglophone
    pour un procès en français.

[50]

Il est clair que le juge de procès na pas cru
    lappelant lorsque celui-ci affirmait quil avait déployé maints efforts pour
    retenir les services dun avocat qui pouvait écrire et plaider en français, mais
    que ses efforts nont tout simplement pas porté fruit. En effet, autre que les
    affirmations de lappelant, il y avait peu de preuve concrète quant aux efforts
    déployés par lui pour trouver un avocat dexpression française et les motifs
    pour lesquels les avocats contactés nétaient pas en mesure de le représenter.

[51]

Lappelant était même au courant du fait que le
    juge de procès ne le croyait pas. Ceci est illustré par un échange qui a eu
    lieu le 21 juin 2017 entre le juge de procès et lappelant en labsence du
    jury. Lors de cet échange, lorsque le juge de procès a indiqué à lappelant quil
    était au courant de sa position quil voulait un avocat, mais quil ny avait
    pas davocat qui parle le français, lappelant a répondu « il en a pas pis
    [
sic
] tu mcrée
[
sic
]
pas ».

[52]

Lappelant maintient quil était injuste pour le
    juge de procès daffirmer que si lappelant ne pouvait pas trouver un avocat,
    cétait en raison du fait quil cherchait à exercer son droit de subir un
    procès en français. Je rejette cet argument. La décision du juge de procès de
    rejeter la demande dajournement de lappelant na aucunement été motivée par le
    fait que lappelant a choisi de subir son procès en français. Le procès sest
    déroulé en français conformément aux obligations imposées par lart. 530 du
Code
    criminel
. Le droit de lappelant de subir un procès en français na jamais
    été contesté.

[53]

De plus, lappelant soutient que le juge de
    procès la placé devant un choix entre un procès en français ou un procès devant
    juge et jury. Je ne suis pas daccord. Les interventions du juge de procès avaient
    pour objet dassurer que lappelant comprenne quun procès devant juge et jury est
    le mode de procès le plus compliqué et que la cour serait plus en mesure de
    lassister lors dun procès devant juge seul. Il ne cherchait pas à décourager
    lappelant dexercer son choix de subir un procès devant juge et jury ni de
    subir un procès en français.

[54]

Avant de conclure sur ce point, je rappelle que
    le seul fait que le procès se soit déroulé sans que lappelant soit représenté
    par un avocat ne donne pas automatiquement lieu à un déni de justice. Comme jai
    noté ci-haut, dans lexercice de sa discrétion, le juge de procès devait
    concilier à la fois le droit de lappelant dêtre représenté par un avocat et
    son devoir de contrôler linstance. Cette cour interviendra seulement si elle est
    davis que le rejet de la demande dajournement a privé lappelant dun procès équitable
    ou de lapparence dun procès équitable. Voir
Patel
, au para. 3;
Hazout
,
    au para. 31.

[55]

Dans les circonstances décrites ci-haut, il
    était raisonnable pour le juge de procès de conclure que le procès devait aller
    de lavant et que le rejet de la demande dajournement ne donnerait pas lieu à un
    procès inéquitable. Lappelant a eu plusieurs occasions pour trouver un avocat
    dexpression française, mais na pas déployé des efforts raisonnables pour le
    faire. Ainsi, si lappelant na pas réussi à trouver un avocat dexpression
    française à temps, cest dû à son propre manque de diligence.

[56]

En lespèce, il ny a pas lieu dintervenir dans
    la décision discrétionnaire du juge de procès de rejeter la demande
    dajournement. À lexception du fait que le juge de procès a omis de
    traiter la requête constitutionnelle de lappelant contestant le mandat de perquisition
     une erreur pour laquelle la tenue dun nouveau procès est ordonnée  lappelant
    a eu un procès équitable. Le procès comme tel nétait pas de longue durée et na
    pas traité de questions particulièrement complexes. De plus, lappelant a été
    en mesure de contre-interroger les témoins de la Couronne et, à lexclusion de son
    traitement de la requête constitutionnelle, le juge de procès a fourni à
    lappelant des conseils appropriés au cours du procès.

(3)

La nouvelle preuve présentée par lappelant na
    aucun poids

[57]

Quoique je sois davis dadmettre la nouvelle
    preuve, après lavoir étudié, je ny accorderais aucun poids. Je constate que
    lappelant manque de crédibilité et que la nouvelle preuve nest pas digne de
    foi. Plusieurs des affirmations contenues dans laffidavit de lappelant, ainsi
    que les réponses que lappelant a données en contre-interrogatoire illustrent
    que lappelant nest pas crédible et que la nouvelle preuve quil a présentée nest
    donc pas digne de foi. Quelques exemples suffisent pour appuyer ma conclusion.

[58]

Premièrement, lavocat de la Couronne a demandé
    à lappelant en contre-interrogatoire lidentité de son « autre
    avocat » auquel il a fait référence lors de laudience du 8 mai 2017, le
    texte duquel jai cité plus haut. Lappelant a répondu que cétait peut-être « Dieu ».
    Ce nest que plus tard quil sest souvenu que cet autre avocat était Me
    Primeau et quil avait aussi embauché un « Self-Rep help » à Ottawa.

[59]

Deuxièmement, dans son affidavit, lappelant
    affirme que « [d]epuis le début de ce dossier, jai cherché un avocat en
    français. » En dautres mots, il affirme quaprès plus de six ans deffort,
    il na pas pu trouver un seul avocat dexpression française qui était prêt à le
    représenter. Il dit avoir contacté plus de 100 avocats. En
    contre-interrogatoire, il a affirmé avoir cherché non seulement en Ontario,
    mais aussi à Montréal. Je note que pour de longues périodes, lappelant payait
    pour les services davocat lui-même. Il na donc pas toujours été limité aux
    avocats qui acceptent des certificats daide juridique.

[60]

À mon avis, si lappelant avait
    vraisemblablement entamé tous ces efforts, et ce, pendant six ans, il aurait
    été en mesure de trouver au moins un avocat capable de le représenter en
    français et disposé de le faire sous des conditions raisonnables.

[61]

Il y a très peu de preuve concrète quant aux
    démarches quil aurait entreprises au cours de cette période de six ans pour
    tenter de retenir les services dun avocat dexpression française, autre que
    des énoncés généraux indiquant quil a contacté laide juridique, Pro Bono
    Ontario et JusticeNet, quil a reçu des nombreuses listes et quil a téléphoné
à
plus de 100 avocats. De même, on a peu de
    détails sur les raisons pour lesquelles les avocats quil a contactés nont pas
    accepté le mandat. La preuve quon détient peut se résumer comme suit :

·

Deux avocats dexpression française de Thunder
    Bay avaient un conflit dintérêts et ne pouvaient pas le représenter.

·

Un avocat dexpression française voulait 5000 $
    pour le représenter. À ce moment, lappelant payait son propre avocat et
    navait pas accès à laide juridique. Aucune raison, autre que le tarif demandé,
    nest donnée pour expliquer pourquoi lappelant ne la pas embauché.

·

En contre-interrogatoire, lappelant a présenté
    deux listes davocats dexpression française que le bureau daide juridique lui
    a données. La première liste est datée le 28 avril 2017, un peu plus dune
    semaine avant les dates prévues pour laudience sur les requêtes préliminaires.
    Le nom de Me Primeau figure sur cette liste. La deuxième liste est datée le 23
    mai 2017, plus de deux semaines après laudition des requêtes préliminaires et
    moins dun mois avant le début du procès. Dans son affidavit, lappelant
    affirme que certains avocats sur les listes nétaient pas capables de faire un
    procès en français et que dautres nétaient pas prêts à se déplacer à Thunder
    Bay sans que laide juridique paie leurs frais de déplacement. Il affirme aussi
    que certains avocats ne lavaient pas rappelé.

·

Quoique lappelant ne soit pas certain de la
    date précise de son premier contact avec Me Primeau, il a affirmé lors du
    contre-interrogatoire quil lui avait parlé le 6 mai 2017, soit deux jours
    avant le début de laudience sur les requêtes préliminaires. Dans son affidavit,
    lappelant affirme que Me Primeau voulait quil plaide coupable. Lors du
    contre-interrogatoire, lappelant a exprimé que Me Primeau lui aurait aussi dit
    quil ne le représenterait pas, car ce nétait pas son domaine. Par contre, lappelant
    na pas fourni ces renseignements au juge de procès. Il a seulement indiqué au
    juge de procès quil navait pas avisé Me Primeau de la date du procès et que
    Me Primeau allait contacter laide juridique pour savoir si ses frais de
    déplacement seraient défrayés.

·

Le 8 mai 2017, lappelant a fait mention dun
    autre avocat dénommé Me Fabris, mais na pas donné plus de détails.

[62]

Troisièmement, en annexe à son affidavit,
    lappelant inclut un avis juridique obtenu en février 2016. Il explique quil a
    obtenu lavis pour démontrer quil avait de bonnes chances de faire exclure la
    preuve saisie de sa résidence, preuve essentielle pour la poursuite. En
    contre-interrogatoire, lappelant a dit quil avait demandé à Me Campbell de
    préparer lavis juridique, car celui-ci avait écrit un livre sur les mandats de
    perquisition. Cet avis soulève plusieurs questions quant
à
son affirmation quil cherchait un avocat dexpression
    française. Lavis est en anglais et a été préparé par le cabinet davocats,
    Aubry, Campbell, MacLean. Lors du contre-interrogatoire, lappelant a admis
    quil navait pas demandé à Me Campbell sil pouvait le représenter en français.
    Lappelant affirme dans son affidavit quil a payé pour lavis lui-même, mais na
    pas indiqué le co
û
t de celui-ci.
    À ce moment, il navait pas accès
à
laide juridique. Cette preuve ne fait quajouter aux doutes quant
    aux efforts que lappelant prétend avoir déployés pour retenir les services
    dun avocat dexpression française.

[63]

Quatrièmement, lappelant allègue dans son
    affidavit quil y avait eu une « mauvaise communication » entre lui
    et Me Scullion. Toutefois, en contre-interrogatoire, lappelant a admis que Me
    Scullion se représente comme étant une avocate bilingue. Léchange qui a eu
    lieu entre lappelant et lavocat de la Couronne lors du contre-interrogatoire
    suggère que Me Scullion parle le français.

[64]

Finalement, la crédibilité de lappelant est
    aussi remise en doute par le fait que, tel que jai not
é
précédemment, le 26 octobre 2015, lors dun échange avec la cour,
    lappelant a faussement déclaré quil ne comprenait langlais quun petit peu. Le
    19 juin 2017, il a aussi faussement déclaré au juge de procès quil navait
    jamais été avis
é
quil pouvait
    se prévaloir des services dun avocat anglophone pour un procès en français.

[65]

Pour ces raisons, jai de sérieux doutes quant à
    la crédibilité de lappelant et la fiabilité de la nouvelle preuve présentée
    par lui. En conséquence, je naccorderais aucun poids à la nouvelle preuve.

(4)

Larticle 530 et le droit à un avocat

[66]

Avant de conclure, il est utile démettre
    quelques commentaires sur les arguments de lappelant et de lintervenant
    concernant lart. 530 du
Code criminel
et le droit à un avocat capable
    de plaider dans la langue officielle choisie du procès. Ceux-ci constituent la thèse
    centrale de lappel et la raison pour laquelle lAJEFO sest fait accord
er
la permission dintervenir.

[67]

Quelle que soit la décision de cette cour sur le
    fond, lappelant et lintervenant maintiennent quil est opportun en lespèce
    de mieux définir les obligations dun juge dassurer un accès égal aux
    tribunaux à ceux qui exercent leur droit en vertu de lart. 530 du
Code
    criminel
.

[68]

Lintervenant explique que ces obligations
    comprennent « une obligation positive de garantir laccès égal à la
    justice de laccusé qui se prévaut de ses droits en vertu de larticle 530 et
    suivants », ainsi que lobligation dassurer « que les limites
    imposées par lAide juridique ne compromettent pas le droit de laccusé à un
    avocat capable de le représenter dans la langue officielle de son choix. »

[69]

Je reconnais que lart. 530 du
Code criminel
donne à laccusé « le droit absolu à laccès égal aux tribunaux
    désignés dans la langue officielle quil estime être la sienne » :
R. c. Beaulac
,

[1999] 1 R.C.S. 768, au para. 28. Le droit à un
    accès égal aux tribunaux implique quun accusé qui a choisi de subir son procès
    en français devrait pouvoir bénéficier du même droit à lavocat de son choix dont
    un accusé anglophone bénéficie. Toutefois, le droit à lavocat de son choix, que
    ce soit un avocat dexpression française ou anglaise, nest pas un droit absolu:
    voir
R. v. McCallen
(1999), 131 C.C.C. (3
e
) 518 (C.A. Ont.),
    au para. 40. Peu importe la langue officielle choisie du procès, ce droit doit
    être pondéré à lencontre de la nécessité des tribunaux de traiter des causes
    en temps opportun :
Patel
, au para. 3.

[70]

Il est bien établi que lart. 530 du
Code
    criminel
impose des obligations positives à la cour de veiller à la
    protection des droits linguistiques de laccusé qui exerce son choix de subir
    un procès dans sa langue officielle choisie :
R. c. Munkonda
, 2015
    ONCA 309, 324 C.C.C. (3
e
) 9, au para. 61;
R. c. Potvin
(2004), 186 C.C.C. (3
e
) 257 (C.A. Ont.), au para. 26. Il est aussi
    reconnu que les « juges de première instance siégeant en matière
    criminelle » doivent être « proactifs dans la mise en uvre de la
    protection des droits linguistiques des accusés » :
R. c. Parsons
,
    2014 QCCA 2206, J.E. 2014-2181, au para. 35. Ainsi, lorsquun accusé désire
    retenir les services dun avocat qui est en mesure de le représenter dans la
    langue officielle choisie du procès, ce choix devrait être respecté et, dans la
    mesure du raisonnable, accommodé par la cour. La manière dont ce choix devrait
    être respecté et accommodé va dépendre des circonstances particulières de
    chaque cas.

[71]

Ayant conclu que les droits linguistiques de
    lappelant nont pas été violés en lespèce et que la nouvelle preuve na aucun
    poids, je ne considère pas que la présente cause offre un fondement factuel
    approprié pour aborder la question importante de létendue des obligations de
    la cour et du droit de laccusé dêtre représenté par un avocat dexpression
    française en vertu de lart. 530 du
Code criminel
.

[72]

En ce qui concerne la prétention de
    lintervenant que le certificat daide juridique de lappelant ne lui « permettait
    pas de défrayer les débours dun avocat venant dailleurs dans la province »,
    rien au dossier ne me permet de conclure que ce fut bel et bien le cas. En
    lespèce, lappelant na pas présenté une requête du type
Fisher
au
    cours de laquelle cet enjeu aurait pu être adressé et sa requête
Rowbotham
a été rejetée, notamment parce que lappelant navait pas, à ce moment-là, port
é
le refus daide juridique en appel.

F.

Conclusion

[73]

Pour les motifs énoncés plus haut, jadmettrais
    la nouvelle preuve.

[74]

En raison du fait que la Couronne concède que le
    juge de procès ne sest pas prononcé sur la requête de lappelant et a manqué à
    son obligation dassister lappelant à cet égard, jaccueillerais lappel, j
annulerais
la condamnation et jordonnerais
    la tenue dun nouveau procès.

Rendu le : 13 février 2020

« PR »

« Paul
    Rouleau j.c.a. »

« Je
    souscris L.B. Roberts j.c.a. »

« Je
    souscris A. Harvison Young j.c.a. »





[1]
Le 17 août 2015, lappelant a témoigné en anglais. De plus, la
    transcription du 19 décembre 2016 démontre que lappelant était à laise de
    procéder en anglais, et ce, sans laide dun interprète, lors de sa comparution
    cette journée-là.


